                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILL LIETZKE,                                       Case No. 18-cv-06198-SI
                                   8                    Plaintiff,
                                                                                             JUDGMENT
                                   9              v.

                                  10     CITY OF BIRMINGHAM, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action was dismissed without leave to amend, because this Court does not have

                                  14   jurisdiction over the defendants or this dispute, but without prejudice to refiling in a court which has

                                  15   jurisdiction over these defendants and claims. Judgment is entered accordingly.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: January 7, 2019

                                  19                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
